Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Information Disclosure Statement (IDS) filed on 9/13/2022 under the Quick Path Information Disclosure Statement (QPIDS) program. The submitted IDS has provided new prior art that necessitates the reopening of prosecution in the application. Therefore, the “conditional” RCE simultaneously filed on 9/13/2022 has been entered. Claims 1-9 remain pending in the application.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yumi et al (JP 2008120164, provided by applicant on 9/13/2022).
Regarding claim 1, Yumi discloses a psychosomatic state adjustment support device (Fig. 1, awakening system 10) comprising: a memory that is configured to store a target psychosomatic state for each of a plurality of destinations of a moving body ([0011] discloses that navigation device 11 comprises a memory; [0020] discloses that the navigation device 11 comprises an attribute acquisition unit); and at least one processor ([0011] discloses that navigation device has a CPU) configured to implement: a specification section that is configured to specify a current psychosomatic state of an occupant of the moving body ([0042] discloses determining whether or not a passenger is awake, which is a type of “psychosomatic state”); an acquisition section that is configured to acquire a destination of the moving body ([0034] discloses the navigation device 11 determining whether a destination has been set by a passenger); a deciding section that is configured to decide a vibration pattern based on the target psychosomatic state according to the destination ([0035] and [0038] disclose certain “awakening motion attributes” associated with the selected destination) and the current psychosomatic state ([0042]-[0044] discloses that the navigation device 11 determines whether to implement the awakening action dependent upon whether the passenger(s) are asleep or not); and a control section that is configured to apply a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern ([0043] discloses that navigation device 11 controls the operation of the seat actuator 12 once the awakening motion attributes and alertness of the user have been determined).
Regarding claim 8, Yumi discloses a psychosomatic state adjustment support method ([0038] discloses a method operated by device awakening system 10) by a psychosomatic state adjustment support device including a storage section that stores a target psychosomatic state for each of a plurality of destinations of a moving body ([0011] discloses that navigation device 11 comprises a memory; [0020] discloses that the navigation device 11 comprises an attribute acquisition unit), comprising: a specification step of specifying a current psychosomatic state of an occupant of the moving body ([0042] discloses determining whether or not a passenger is awake, which is a type of “psychosomatic state”); an acquisition step of acquiring a destination of the moving body ([0034] discloses the navigation device 11 determining whether a destination has been set by a passenger); a deciding step of deciding a vibration pattern based on the target psychosomatic state according to the destination ([0035] and [0038] disclose certain “awakening motion attributes” associated with the selected destination) and the current psychosomatic state ([0042]-[0044] discloses that the navigation device 11 determines whether to implement the awakening action dependent upon whether the passenger(s) are asleep or not); and a control step of applying a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern ([0043] discloses that navigation device 11 controls the operation of the seat actuator 12 once the awakening motion attributes and alertness of the user have been determined).
Regarding claim 9, Yumi discloses a computer-readable medium ([0011] discloses navigation device 11, which includes computer-readable medium) comprising a memory ([0011] discloses a memory) storing a psychosomatic state adjustment support program configured to cause a computer including a storage section ([0011] discloses a CPU and MPU) that stores a target psychosomatic state for each of a plurality of destinations of a moving body to execute steps ([0038] discloses a method operated by device awakening system 10) comprising: a specification step of specifying a current psychosomatic state of an occupant of the moving body ([0042] discloses determining whether or not a passenger is awake, which is a type of “psychosomatic state”); an acquisition step of acquiring a destination of the moving body ([0034] discloses the navigation device 11 determining whether a destination has been set by a passenger); a deciding step of deciding a vibration pattern based on the target psychosomatic state according to the destination ([0035] and [0038] disclose certain “awakening motion attributes” associated with the selected destination) and the current psychosomatic state ([0042]-[0044] discloses that the navigation device 11 determines whether to implement the awakening action dependent upon whether the passenger(s) are asleep or not); and a control step of applying a vibration stimulation to the occupant by causing a vibration applying section provided in a seat on which the occupant is seated to vibrate based on the vibration pattern ([0043] discloses that navigation device 11 controls the operation of the seat actuator 12 once the awakening motion attributes and alertness of the user have been determined).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yumi, as applied to claim 1, and further in view of Benson et al (2016/0354027).
	Regarding claim 3, Yumi discloses different awakening action target attributes of particular destinations, wherein different vibration patterns are performed on the passenger to elicit different mental states ([0022] discloses different attributes for different destinations, such as school, workplace, home, hotels, etc. [0023] discloses that different vibration patterns such as “standard,” “fast,” “slow,” “forte,” and “soft” are applied to achieve different mental effects depending on the destination selected).
	Yumi does not disclose the target psychosomatic state as a “positive mental state,” or that the vibration pattern is a pattern for inducing a kinesthetic illusion of a light exercise by repeating, for a predetermined time, a first vibration pattern for applying a vibration at a first frequency that promotes muscle tone with respect to one skeletal muscle of a predetermined set of skeletal muscles used for light exercise and a vibration at a second frequency that suppresses the muscle tone with respect to the other skeletal muscle of the predetermined set of skeletal muscles, and a second vibration pattern for applying the vibration at the second frequency with respect to the one skeletal muscle and the vibration at the first frequency with respect to the other skeletal muscle.
	However, Benson teaches a vehicle seat with massage capabilities, wherein characteristics of the massage can be varied to maximize energy of the occupant. Such variable characteristics can be massage frequency, location, and patterns of application to the occupant ([0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yumi to have variable massage patterns, including location of the massage and intensity of the massage as taught by Benson to achieve desired mental state outcomes. While the modified device of Yumi does not explicitly teach the claimed pattern of vibration, such a pattern is considered obvious to try. See MPEP 2143(1)(E).
	Regarding claim 4, Yumi discloses different awakening action target attributes of particular destinations, wherein different vibration patterns are performed on the passenger to elicit different mental states ([0022] discloses different attributes for different destinations, such as school, workplace, home, hotels, etc. [0023] discloses that different vibration patterns such as “standard,” “fast,” “slow,” “forte,” and “soft” are applied to achieve different mental effects depending on the destination selected).
	Yumi does not disclose the target psychosomatic state as a positive mental state, and the vibration pattern is a pattern for inducing breathing to inhale deeply by repeating, for a predetermined time, a first vibration pattern for applying a vibration at a first frequency that promotes muscle tone with respect to a skeletal muscle stretched during inspiration, and a vibration stop pattern for applying no vibration with respect to the skeletal muscle.
However, Benson teaches a vehicle seat with massage capabilities, wherein characteristics of the massage can be varied to maximize energy of the occupant. Such variable characteristics can be massage frequency, location, and patterns of application to the occupant ([0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yumi to have variable massage patterns, including location of the massage and intensity of the massage as taught by Benson to achieve desired mental state outcomes. While the modified device of Yumi does not explicitly teach the claimed pattern of vibration, such a pattern is considered obvious to try. See MPEP 2143(1)(E).
	Regarding claim 5, Yumi discloses different awakening action target attributes of particular destinations, wherein different vibration patterns are performed on the passenger to elicit different mental states ([0022] discloses different attributes for different destinations, such as school, workplace, home, hotels, etc. [0023] discloses that different vibration patterns such as “standard,” “fast,” “slow,” “forte,” and “soft” are applied to achieve different mental effects depending on the destination selected).
	Yumi does not disclose the target psychosomatic state as a relaxed mental state, and the vibration pattern is a pattern for inducing a rubbing illusion by repeating, for a predetermined time, a first vibration pattern for applying a vibration at a first frequency that promotes muscle tone with respect to one skeletal muscle of a predetermined set of skeletal muscles used for rubbing perception and a vibration at a second frequency that suppresses the muscle tone with respect to the other skeletal muscle of the predetermined set of skeletal muscles, and a second vibration pattern for applying the vibration at the second frequency with respect to the one skeletal muscle and the vibration at the first frequency with respect to the other skeletal muscle.
However, Benson teaches a vehicle seat with massage capabilities, wherein characteristics of the massage can be varied to maximize energy of the occupant. Such variable characteristics can be massage frequency, location, and patterns of application to the occupant ([0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yumi to have variable massage patterns, including location of the massage and intensity of the massage as taught by Benson to achieve desired mental state outcomes. While the modified device of Yumi does not explicitly teach the claimed pattern of vibration, such a pattern is considered obvious to try. See MPEP 2143(1)(E).
	Regarding claim 6, Yumi discloses different awakening action target attributes of particular destinations, wherein different vibration patterns are performed on the passenger to elicit different mental states ([0022] discloses different attributes for different destinations, such as school, workplace, home, hotels, etc. [0023] discloses that different vibration patterns such as “standard,” “fast,” “slow,” “forte,” and “soft” are applied to achieve different mental effects depending on the destination selected).
	Yumi does not disclose the target psychosomatic state as a relaxed mental state, and the vibration pattern is a pattern for inducing breathing to exhale deeply by performing, for a predetermined time, a second vibration pattern for applying a vibration at a first frequency that promotes muscle tone with respect to a skeletal muscle stretched during inspiration.
However, Benson teaches a vehicle seat with massage capabilities, wherein characteristics of the massage can be varied to maximize energy of the occupant. Such variable characteristics can be massage frequency, location, and patterns of application to the occupant ([0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yumi to have variable massage patterns, including location of the massage and intensity of the massage as taught by Benson to achieve desired mental state outcomes. While the modified device of Yumi does not explicitly teach the claimed pattern of vibration, such a pattern is considered obvious to try. See MPEP 2143(1)(E).
	Regarding claim 7, Yumi discloses different awakening action target attributes of particular destinations, wherein different vibration patterns are performed on the passenger to elicit different mental states ([0022] discloses different attributes for different destinations, such as school, workplace, home, hotels, etc. [0023] discloses that different vibration patterns such as “standard,” “fast,” “slow,” “forte,” and “soft” are applied to achieve different mental effects depending on the destination selected).
	Yumi does not disclose the target psychosomatic state as a nimble body state, and the vibration pattern is a pattern for creating a preparation state that improves a neural connection between the brain and each of a plurality of predetermined skeletal muscles and controls the skeletal muscles, by sequentially applying a vibration at a first frequency that promotes muscle tone to each of the plurality of skeletal muscles used for posture control, each for a predetermined time.
However, Benson teaches a vehicle seat with massage capabilities, wherein characteristics of the massage can be varied to maximize energy of the occupant. Such variable characteristics can be massage frequency, location, and patterns of application to the occupant ([0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yumi to have variable massage patterns, including location of the massage and intensity of the massage as taught by Benson to achieve desired mental state outcomes. While the modified device of Yumi does not explicitly teach the claimed pattern of vibration, such a pattern is considered obvious to try. See MPEP 2143(1)(E).
Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not disclose “a display control section that is configured to cause a display section to display a two-dimensional planar image having two axes of the body state and the mental state corresponding to the two-dimensional information as a screen for inputting the current psychosomatic state of the occupant, the specification section is configured to specify a position indicating the current psychosomatic state of the occupant in the two-dimensional planar image in a case where the occupant designates the current psychosomatic state using the two-dimensional planar image displayed on the display section, and the deciding section is configured to decide the vibration pattern based on a difference between a position of the destination in the two-dimensional information and the position indicating the current psychosomatic state of the occupant in the two- dimensional planar image.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785